DocuSign Envelope ID: DA39130B-0CE8-47EB-963C-78DEA2E246D0

—

JEFFREY BOSSERT CLARK

NICOLA T. HANNA

United States Attorney

DAVID M. HARRIS

DAVID K. BARRETT
ABRAHAM C, MELTZER
JOHN E. LEE cen aoa
JACK D. ROSS (CBN 265883)
Assistant United States Attorneys

Los Angeles, California 90012

Email: john.lee2@usdoj.gov
JAMIE YAVELBERG
ROBERT McAULIFFE
EDWARD CROOKE
LINDA McMAHON
JESSICA E. KRIEG
ZOILA E. HINSON
11 || AMY L. LIKOFF
GREGORY A. MASON
12 || MARTHA N. GLOVER
Attorneys, Civil Division
13 || U.S. Department of Justice

Co Owe AHN DO nr Se WW LY

14 Washineton, D.C. 20044

JAMES P. KENNEDY, JR.

16 || United States Attorne

138 Delaware Avenue

17 Buffalo, New York 14201

18 || Attorneys for the United States o

Acting Assistant Attorney General, Civil Division

P.O. Box 261, Ben Franklin Station

 

FILED
CLERK, U.S. DISTRICT COURT

 

OCT 26 2020

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
By: Vvdr DEPUTY

 

 

 

300 N. Los Angeles Street, Room 7516
Tel: (21 ) 894-3995; Fax: (213) 894-7819
0

Tel: (202) 307-0486; Fax: (202) 307-3852
15 E-mail: robert.mcauliffe@usdoj.gov

Tel: (716) 843-5830; Fax: ee 551-3052
merica

19 UNITED STATES DISTRICT COURT
20 FOR THE CENTRAL DISTRICT OF CALIFORNIA
Zl WESTERN DIVISION

22 || UNITED STATES OF AMERICA ex
rel. BENJAMIN POEHLING,

i

5A Plaintiffs,

25 V.

26 UNITEDHEALTH GROUP, INC, ef al.,

Defendants.

No. CV 16-08697 FMO

REVISED ORDER REGARDING
PRODUCTION OF MATERIALS

 

PURSUANT TO TRADE SECRETS ACT

 

 

 

 

 

er Document: Referred to
pecial Master Suzanne H. Segal]

 
DocuSign Envelope ID: DA39130B-0CE8-47EB-963C-78DEA2E246D0

Co Oo ONY DO UN HB WY NY

 

 

Upon agreement of the parties, and good cause appearing, IT IS HEREBY
ORDERED as follows:

L. The United States is authorized to produce, in response to appropriate
discovery requests, responsive materials that include information related to particular
Medicare Advantage Plans that the United States believes may contain confidential
business or other protected information whose disclosure may be governed by the Trade
Secrets Act, 18 U.S.C. § 1905. Such materials shall be designated either as Attorneys’
Eyes Only or Outside Counsel Only, as appropriate, in accordance with the Revised
Stipulated Protective Order Governing the Treatment of Protected Information (ECF No.
402) and the production and treatment of those materials shall be governed by the
Protective Order.

2: This Order shall be deemed sufficient “authoriz[ation] by law” in
accordance with 18 U.S.C. § 1905.

 
DocuSign Envelope ID: DA39130B-0CE8-47EB-963C-78DEA2E246D0

—

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: October 22, 2020 JEFFREY BOSSERT CLARK

Acting Assistant Attorney General, Civil Division
NICOLA T. HANNA

United States Attorne

DAVID K. BARRET

DAVID M. HARRIS

ABRAHAM C, MELTZER

JACK D. ROSS

Assistant United States Attorneys

JAMIE YAVELBERG

ROBERT McAULIFFE
EDWARD CROOKE

LINDA McMAHON

JESSICA E. KRIEG

ZOILA E. HINSON

AMY L. LIKOFF

GREGORY A. MASON
MARTHA N. GLOVER
Attorneys, Civil Division
United States Department of Justice

JAMES P. KENNEDY, JR.
United States Attorney

/S/ John E. Lee

JOHN E. LEE
Assistant United States Attorney
Attorneys for the United States of America

Dated: October 22, 2020 ERIC HAVIAN
HARRY LITMAN
ANNE HARTMAN
JESSICA T. MOORE
HENRY C. SU
Constantine Cannon LLP

STEVE HASEGAWA
Phillips & Cohen, LLP

WILLIAM CHRISTOPHER CARMODY
ARUN SUBRAMANIAN

MATTHEW R. BERRY

JOHN P. LAHAD

Susman Godfrey LLP

/S/ Henry C. Su

HENRY C. SU
Attorneys for Relator Benjamin Poehling

CoCo Oo moO HY DO HH He W LO

a ee
Un & WwW NNO

 

No Ye NY NY NY NY NM GE Ee
Rn Uw fb WwW NY KK CO ODO DA >I DH

 

Ny WN
» ~I

3

 

 

 
DocuSign Envelope ID: DA39130B-0CE8-47EB-963C-78DEA2E246D0

CoCo Oo wo NHN DO MH HB WY YY

 

 

Dated: October 22, 2020 DAVID J. SCHINDLER
DANIEL MERON
ABID R. QURESHI
Latham & Watkins LLP

/S/ David J. Schindler

DAVID J. SCHINDLER

Attorneys for Defendants UnitedHealth Group,
Inc.; United Healthcare Services, Inc.; Unite
Healthcare, Inc.; UnitedHealthcare Insurance
conan, UHIC Holdin x8, Inc.; Ovations, Inc.;
Optum, Inc.; and OptumInsight, Inc.

 

Attestation
I hereby attest that all other signatories listed, and on whose behalf the filing is
submitted, concur in the filing’s content and have authorized the filing.
Dated: October 22, 2020 /S/ John E. Lee

JOHN E. LEE
Assistant United States Attorney

 

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

7304850 E 71 eo

ANNE H. SEGAL
Special Master

DAT D: 10/23/2020 DocuSigned by:
. How. Swyavurr Seal (ket)

 
DocuSign Envelope ID: DA39130B-0CE8-47EB-963C-78DEA2E246D0

PROOF OF SERVICE

RE: United States ex rel. Poehling y. United Health Group, Inc., et al.
Case ID: KEERX

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:

| am employed in the County of Los Angeles, State of California. I am over the age of 18 and am not a party to the within
action. My business address is 633 West Sth Street, Suite 1000 Los Angeles, CA 90071

On October 23, 2020 I served the REVISED ORDER REGARDING PRODUCTION OF MATERIALS PURSUANT
TO TRADE SECRETS ACT on the following parties. Placing a true copy to all parties as follows:

Jack D. Ross, Esq.
John E. Lee, Esq.
AUSA - OFFICE OF US ATTORNEY
300 North Los Angeles Street
Los Angeles, CA 90012
jack.ross@usdoj.gov
john.lee2(@usdoj.gov

Henry C. Su, Esq.
CONSTANTINE CANNON
1001 Pennsylvania Avenue NW
Suite 1300N
Washington, DC 20004

hsu@constantinecannon.com

Stephen S. Hasegawa, Esq.
PHILLIPS & COHEN
100 The Embarcadero

Suite 300
San Francisco, CA 94105
ssh@pesf.com

Kirstin Scheffler Do, Esq.
LATHAM & WATKINS LLP
330 North Wabash Avenue
Suite 2800
Chicago, IL 60611
kirstin.schefflerdo@Iw.com

Amy L. Likoff, Esq.
Edward Crooke, Esq.
Gregory A. Mason, Esq.
Jessica Krieg, Esq.
Linda McMahon, Esq.
Martha Glover, Esq.
Robert McAuliffe, Esq.
Zoila E. Hinson, Esq.
US DEPARTMENT OF JUSTICE, LEGAL DIVISION
175 N Street NE
Washington, DC 20002
amy.|.likoff(@usdoj.gov
edward.crooke@usdoj.gov
gregory.a.mason(@usdoj.gov
jessica.e.krieg@usdoj.gov
linda.memahon2@usdoj.gov
martha.n.glover@usdoj.gov
robert.mcauliffe(@usdoj.gov
zoila.e.hinson@usdoj.gov

William R. H. Merrill, Esq.
SUSMAN GODFREY
1000 Louisiana Street

Suite 5100
Houston, TX 77002

bmerrill@susmangodfrey.com

David Rowe, Esq.
LATHAM & WATKINS LLP
200 Clarendon Street
Boston, MA 02116

david.rowe@lw.com

Abid Qureshi, Esq.
Anne Robinson, Esq.
Daniel Meron, Esq.
Morgan Maddoux, Esq.
LATHAM & WATKINS LLP
555 Eleventh Street NW
Suite 1000
Washington, DC 20004
abid.qureshi@Iw.com
anne.robinson@lw.com
daniel.meron@Iw.com
morgan.maddoux@Iw.com
DocuSign Envelope ID: DA39130B-0CE8-47EB-963C-78DEA2E246D0

David Schindler, Esq.
LATHAM & WATKINS LLP
355 South Grand Avenue
Suite 100
Los Angeles, CA 90071
david.schindler@lw.com

() BY U.S. MAIL: I caused such envelope(s), with postage fully prepaid, to be placed in the U.S. Mail
at Los Angeles, California.

() BY FACSIMILE: I caused such document to be sent via facsimile to each person.

(X) BY ELECTRONIC MAIL: I caused such document to be sent via electronic mail to each person.

() BY PERSONAL SERVICE: I caused such envelope to be delivered by hand to the office of the addressee.

(X) STATE: I declare under penalty of perjury under the laws of the State of California that the

above is true and correct.

() FEDERAL: I declare that I am employed in the office of a member of the bar of this Court at
whose direction the service was made.

Executed on October 23, 2020 at Los Angeles, California. Alisa M atiner
Alisa Martinez —

Signature Resolution
